DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on September 07, 2022 has been entered. Claims 1, 7, 10, and 11 were amended. 
Claims 4, 8, and 12 were canceled.
No claims were added. As a result, claims 1-3, 5-7, 9-11, and 13-14 are pending, of which claims 1, 7, and 11 are in independent form.
Applicant’s amendment regarding claims 1, 7, 10, and 11 obviates the claim rejection, therefore the claim rejection under 35 USC § 112 is withdrawn.

                                                    Response to Arguments
Applicant’s argument filed 9/07/2022 have been fully considered but they are not persuasive.
On Pages 6- 9 of remarks by applicant, the applicant argues that the cited references do not show or suggest the limitations of amended independent claims 1, 7, and 11, “using the bundle of MCC codes to determine a stationary or travel state of a user mobile device and, when the device is determined to be in a travel state, then dynamically updating the bundle of MCC codes based on verified travel conditions”. 
However, the claim language recited “using the bundle to determine a stationary state of the mobile device”, and “wherein the dynamically updating the characteristic comprises dynamically updating the bundle of MCC codes based on verified travel conditions”.
The examiner is relying on Carlson reference to teach “using the bundle to determine a stationary state of the mobile device”. Where generating a heat map is based on the transaction message data and merchant category code (MCC) is part of the transaction message. Therefore, the heat map which is a part of the transaction message is used to determine spending in a particular geographic area over a particular period of time, corresponds to the determination a stationary state of the mobile device (Carlson, Para. 0006 and Para. 0050).
The examiner is relying on Carlson reference to teach “wherein the dynamically updating the characteristic comprises dynamically updating the bundle of MCC codes based on verified travel conditions”. Where generating a heat map is based on the transaction message data and merchant category code (MCC) is part of the transaction message. Furthermore, the heat map and underlying data will be dynamically updated as enrolled cardholders confirm the locations of merchants. Please note, by confirming the location of merchants, the travel conditions of the mobile device will be verified (Carlson, Para. 0050 and Para. 0132).
On Page 10 of remarks by applicant, the applicant argues that the cited references do not show or suggest the limitations of dependent claim 2, “determination of a travel state based on a characteristic that corresponds to legacy user travel spend or updated user travel spend”. 
However, the claim language recited “wherein the travel state of the characteristic corresponds to legacy user travel spend”.
The examiner is relying on Carlson reference to teach “the travel state of the characteristic corresponds to legacy user travel spend”. Where the combination of transaction data and location data can be used to achieve a number of useful results, including but not limited to generating heat maps depicting numerous spending patterns, customer behavior based on past transaction and location history, merchant locations and merchant terminal locations, etc. Therefore, the useful results, including generating a heat map corresponds to legacy user travel spend (Carlson, Para. 0033).
As to the dependent claims 3, 5-7, 9-11 and 13-14, these claims remain rejected by virtue of dependency to their independent claims.
Therefore, the examiner maintains the rejection under 35 USC § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Karpenko et al. (US 2013/0144785 A1), hereinafter Karpenko in view of Lau et al. (US 2013/0102283 A1), hereinafter Lau and further in view of and further in view of Carlson et al. (US 2016/0314464 A1), hereinafter Carlson.

In regards to claim 1, Karpenko discloses a proxy-based method for improving digital security during a user's travel, the method comprising:
determining a bundle of merchant category classification (MCC) codes that reflects a user travel condition, said travel condition associated with a user mobile device (Karpenko, Para. 0147, Example criteria may include, for example, merchant category code (MCC), time of transaction, location of transaction, and/or the like. As an example, a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused);
when the device is in the travel state, determining an occurrence of an anomalous user mobile device activity (Karpenko, Para. 0073, the GSS may determine a risk score for each risk type based on factors such as, without limitation: the type of the current transaction (e.g., user enrollment into a new request, purchase transaction, modifying user wallet settings, modifying privacy settings, accessing personal information), current user transaction request details, historical (including recent/real-time) user virtual wallet activity, historical fraud reporting data (e.g., including parameters correlated to fraudulent activity)), said determination being based at least in part on comparison of the updated characteristic associated with the bundle of MCC codes and the user travel condition (Karpenko, Para. 0078, the GSS may provide gradated, escalatable, initial evaluations and requirements, and may have customized authenticated decision trees applied to them using a variety of data elements including, without limitation: federated IDs; username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address); and
in response to a determination of anomalous user mobile device activity, increasing a security level associated with the user mobile device associated with the user (Karpenko, Para. 0074, where a transaction risk type is at a higher risk level, the GSS may escalate the security protocol required to authorize the transaction to a more secure protocol, which in some scenarios may come with additional attendant burden on the entity (e.g., a user) required to engage in the security protocol);
Karpenko fails to disclose when the user mobile device is in the travel state, dynamically updating a characteristic associated with the bundle of MCC codes based on updated travel conditions;
However, Lau teaches when the user mobile device is in the travel state, dynamically updating a characteristic associated with the bundle of MCC codes based on updated travel conditions (Lau, Para. 0086, embodiments include a user profile 410 that is generated and continuously updated based on, for example, POls from a POI database 440, the user stays 422, 424, 426 and route-based information 430);
Karpenko and Lau are both considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko to incorporate the teachings of Lau to include when the user mobile device is in the travel state, dynamically updating a characteristic associated with the bundle of MCC codes based on updated travel conditions (Lau, Para. 0086). Doing so would aid to perform a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile (Lau, Para. 0101);
Karpenko and Lau fail to teach using the bundle to determine a stationary state of the user mobile device;
using the bundle to determine a travel state of the use mobile device;
wherein the dynamically updating the characteristic comprise dynamically updating the bundle of MCC codes based on verified travel conditions.
However, Carlson teaches using the bundle to determine a stationary state of the user mobile device (Carlson, Para. 0006 and Para. 0050, the heat map may represent consumer spending in a particular geographic area and over a particular period of time);
using the bundle to determine a travel state of the use mobile device (Carlson, Para. 0008 and Para. 0050, a heat map data generation unit that generates a heat map based on the correlation of the location of the mobile device and the transaction-specific data);
wherein the dynamically updating the characteristic comprise dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0050 and Para. 0132, The heat map and underlying data may be dynamically updated as enrolled cardholders confirm the locations of merchants).
 Karpenko, Lau and Carlson are all considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include using the bundle to determine a stationary state of the user mobile device (Carlson, Para. 0006 and Para. 0050); using the bundle to determine a travel state of the use mobile device (Carlson, Para. 0008 and Para. 0050); wherein the dynamically updating the characteristic comprise dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0050 and Para. 0132). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 2, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 1, wherein the travel state of the characteristic corresponds to legacy user travel spend (Carlson, Para. 0033, the combination of transaction data and location data can be used to achieve a number of useful results, including but not limited to generating heat maps depicting numerous spending patterns, customer behavior based on past transaction and location history, merchant locations and merchant terminal locations). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include wherein the travel state of the characteristic corresponds to legacy user travel spend (Carlson, Para. 0033). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 3, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 1, wherein the updated characteristic corresponds to updated user travel spend (Carlson, Para. 0050 and Para. 0132, The heat map and underlying data may be dynamically updated as enrolled cardholders confirm the locations of merchants). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include wherein the updated characteristic corresponds to updated user travel spend (Carlson, Para. 0050 and Para. 0132). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 5, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 1, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device from single factor authorization to multifactor authorization (Karpenko, Para. 0078, username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address; email address; phone number; CVV; and/or the like).

In regards to claim 6, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 1, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device to a biometric authorization state (Karpenko, Para. 0170, the GSS may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user).

In regards to claim 7, Karpenko discloses a proxy-based method for improving digital security during a user's travel, the method comprising:
determining a bundle of merchant category classification (MCC) codes (Karpenko, Para. 0147, Example criteria may include, for example, merchant category code (MCC), time of transaction, location of transaction, and/or the like. As an example, a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused), the bundle that reflects a stationary user travel spend condition and that reflect a user travel spend condition (Karpenko, Para. 0141, position icon 2119 d may be displayed next to a store (e.g., Walgreens) when the user is in close proximity to the store. In one implementation, the mobile application may refresh its location periodically in case the user moved away from the store (e.g., Walgreens)), said stationary user travel spend and said user travel spend condition associated with a user mobile device (Karpenko, Para. 0071, the user may download and install a GSS mobile wallet component on a mobile device (e.g., an Apple iPhone, a BlackBerry, a Google Android, a Samsung Galaxy, etc.)); in response to the determination of the anomalous user spend magnitude associated with the user mobile device, increasing a security level associated with the user mobile device; and (Karpenko, Para. 0074, where a transaction risk type is at a higher risk level, the GSS may escalate the security protocol required to authorize the transaction to a more secure protocol, which in some scenarios may come with additional attendant burden on the entity (e.g., a user) required to engage in the security protocol).
Karpenko fails to disclose during a user travel period, determining, using the bundle, whether an anomalous user spend magnitude has occurred, said anomalous user spend magnitude having occurred based on transactions associated with the user mobile device, said determination based at least in part on comparison of a current bundle condition and the user travel spend condition;
However, Lau discloses during a user travel period, determining, using the bundle, whether an anomalous user spend magnitude has occurred (Lau, Para. 0003, Credit card companies may also block transactions if the product/service, price and/or transaction volume is deemed “unusual” given the credit card holder's past transaction history), said anomalous user spend magnitude having occurred based on transactions associated with the user mobile device (Lau, Para, 0003, As credit card and other payments companies employ mobile devices as mobile payment devices, they will use similar fraud detection and transaction authorization approaches), said determination based at least in part on comparison of a current bundle condition and the user travel spend condition (Lau, Para. 0006, a comparison of the user profile with a present user profile of the present user, wherein the present user profile comprises recent location information of the mobile device and recent motion behavior of the mobile device);
Karpenko and Lau are both considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko to incorporate the teachings of Lau to include during a user travel period, determining, using the bundle, whether an anomalous user spend magnitude has occurred (Lau, Para. 0003), said anomalous user spend magnitude having occurred based on transactions associated with the user mobile device (Lau, Para, 0003), said determination based at least in part on comparison of a current bundle condition and the user travel spend condition (Lau, Para. 0006). Doing so would aid to perform a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile (Lau, Para. 0101).
Karpenko and Lau fail to teach dynamically updating the bundle of MCC codes based on verified travel conditions.
However, Carlson teaches dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0055, The merchant location may be updated using location data obtained from a mobile device associated with a specific transaction at that merchant, if the location is determined to be accurate).
 Karpenko, Lau and Carlson are all considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include dynamically updating the bundle of MCC codes based on verified travel conditions (Carlson, Para. 0055). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 9, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 7, wherein the increasing a security level associated with the mobile device comprises shifting the mobile device from single factor authorization to multifactor authorization (Karpenko, Para. 0078, username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address; email address; phone number; CVV; and/or the like).

In regards to claim 10, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 7, wherein the increasing a security level associated with the user mobile device comprises shifting the mobile device to a biometric authorization state (Karpenko, Para. 0170, the GSS may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user).

In regards to claim 11, Karpenko discloses a proxy-based system for improving digital security during a user's travel, the system comprising:
a mobile device, the mobile device operative to perform transactions during the user's travel period, each of the transactions that are included in a plurality of representative merchant category classification (MCC) codes (Karpenko, Para. 0147, Example criteria may include, for example, merchant category code (MCC), time of transaction, location of transaction, and/or the like. As an example, a transaction with a grocery merchant having MCC 5411 may be approved, while a transaction with a bar merchant having an MCC 5813 may be refused), the plurality of MCC codes that reflect a baseline user travel spend condition (Karpenko, Para. 0078, the GSS may provide gradated, escalatable, initial evaluations and requirements, and may have customized authenticated decision trees applied to them using a variety of data elements including, without limitation: federated IDs; username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address), said determination based at least in part on a comparison of the updated spend and the baseline user travel spend (Karpenko, Para. 0078, the GSS may provide gradated, escalatable, initial evaluations and requirements, and may have customized authenticated decision trees applied to them using a variety of data elements including, without limitation: federated IDs; username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address); and in response to the determination of the occurrence of anomalous user spend magnitude associated with the mobile device, the mobile device is configured to increase a security level associated with the mobile device; and (Karpenko, Para. 0074, where a transaction risk type is at a higher risk level, the GSS may escalate the security protocol required to authorize the transaction to a more secure protocol, which in some scenarios may come with additional attendant burden on the entity (e.g., a user) required to engage in the security protocol).
Karpenko fails to disclose the plurality that serve as a proxy for travel spend using the mobile device; wherein the mobile device is configured to update a spend magnitude of the plurality during a user travel period; wherein the mobile device is configured to determine, based on the updated spend magnitude, whether an anomalous user spend magnitude has occurred, said anomalous user spend magnitude having been derived based on transactions associated with the user mobile device.
However, Lau teaches the plurality that serve as a proxy for travel spend using the mobile device (Lau, Para. 0023, each user stay has attributes including reference to the POI, start time of the visit, duration of the visit, and the device (as a proxy of the user) that detects the visit); wherein the mobile device is configured to update a spend magnitude of the plurality during a user travel period (Lau, Para, 0003, As credit card and other payments companies employ mobile devices as mobile payment devices, they will use similar fraud detection and transaction authorization approaches); wherein the mobile device is configured to determine, based on the updated spend magnitude, whether an anomalous user spend magnitude has occurred (Lau, Para, 0003, As credit card and other payments companies employ mobile devices as mobile payment devices, they will use similar fraud detection and transaction authorization approaches), said anomalous user spend magnitude having been derived based on transactions associated with the user mobile device(Lau, Para. 0006, a comparison of the user profile with a present user profile of the present user, wherein the present user profile comprises recent location information of the mobile device and recent motion behavior of the mobile device).
Karpenko and Lau are both considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko to incorporate the teachings of Lau to include the plurality that serve as a proxy for travel spend using the mobile device (Lau, Para. 0023); wherein the mobile device is configured to update a spend magnitude of the plurality during a user travel period (Lau, Para, 0003); wherein the mobile device is configured to determine, based on the updated spend magnitude, whether an anomalous user spend magnitude has occurred (Lau, Para, 0003), said anomalous user spend magnitude having been derived based on transactions associated with the user mobile device (Lau, Para. 0006). Doing so would aid to perform a comparative analysis to determine a level of confidence that present user is the user. This comparative analysis comprises a statistical analysis to determine similarities and differences between the present user profile and the user profile (Lau, Para. 0101). 
Karpenko and Lau fail to teach wherein the mobile device is further configured to dynamically update the plurality of MCC codes based on verified travel condition.
However, Carlson teaches wherein the mobile device is further configured to dynamically update the plurality of MCC codes based on verified travel condition (Carlson, Para. 0055, The merchant location may be updated using location data obtained from a mobile device associated with a specific transaction at that merchant, if the location is determined to be accurate).
 Karpenko, Lau and Carlson are all considered to be analogous to the claim invention because they are in the same field of tracking a plurality of locations of the mobile device, and generating a user profile for the user over a period of time based on the tracked plurality of locations and the tracked motion behavior. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Karpenko and Lau to incorporate the teachings of Carlson to include wherein the mobile device is further configured to dynamically update the plurality of MCC codes based on verified travel condition (Carlson, Para. 0055). Doing so would aid a sufficient number of transactions and the location update module may determine a more accurate and up-to-date location for a particular merchant (Carlson, Para. 0060).

In regards to claim 13, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 11, wherein the increase in the security level associated In regards to claim with the mobile device comprises a shift from single factor authorization to multifactor authorization (Karpenko, Para. 0078, username/account alias; password; IP address; device fingerprint-issuer record comparison; device fingerprint-wallet record comparison; address verification services; identification challenge questions; 
merchant IP address; merchant device; merchant BIN; merchant card number; merchant-stored shipping address; email address; phone number; CVV; and/or the like).

In regards to claim 14, the combination of Karpenko and Lau in view of Carlson teaches the method of claim 11, wherein the increase in the security level associated with the mobile device comprises a shift from single factor authorization to a biometric authorization state (Karpenko, Para. 0170, the GSS may utilize face, biometric and/or like recognition (e.g., using pattern classification techniques) to determine the identity of the user).

                                                            Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496